NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAMELA D. LAWSON; MICHAEL T.                    No. 20-55215
MEEHAN,
                                                D.C. No. 8:19-cv-01402-DOC-JDE
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

OCWEN LOAN SERVICING, LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Pamela D. Lawson and Michael T. Meehan appeal pro se from the district

court’s judgment dismissing their action alleging federal and state law claims

arising out of foreclosure proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Media Rights Techs., Inc. v. Microsoft Corp., 922


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1014, 1020 (9th Cir. 2019) (dismissal based on claim preclusion); Hebbe v.

Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal under Federal Rule of Civil

Procedure 12(b)(6)). We may affirm on any ground supported by the record.

United States v. Corinthian Colls., 655 F.3d 984, 992 (9th Cir. 2011). We affirm.

      The district court properly dismissed plaintiffs’ state law claims on the basis

of claim preclusion because plaintiffs raised, or could have raised, these claims in

their prior federal court action, which involved the same parties or their privies and

resulted in a final judgment on the merits. See Media Rights Techs., Inc., 922 F.3d

at 1021 n.6 (9th Cir. 2019) (“[If] the decision to be given preclusive effect was

rendered by a federal court exercising federal-question jurisdiction, federal

common law determines whether preclusion applies.”); Owens v. Kaiser Found.

Health Plan, Inc., 244 F.3d 708, 713-14 (9th Cir. 2001) (setting forth elements of

claim preclusion under federal law, and explaining that an “involuntary dismissal

generally acts as a judgment on the merits” for the purpose of claim preclusion

(citation and internal quotation marks omitted)).

      To the extent that plaintiffs’ state law claims were based on their contention

that following their prior federal court action, the lien expired and was not

enforceable at the time the foreclosure sale occurred, dismissal of these claims was

proper because the lien has not yet expired. See Cal. Civil Code § 882.020(a)(1)

(setting forth expiration date of lien); Nat’l Ass’n for Advancement of


                                          2                                     20-55215
Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000)

(when determining whether a plaintiff states a claim for relief, the court “may

consider facts contained in documents attached to the complaint”).

      Dismissal of plaintiffs’ Real Estate Settlement Procedures Act (“RESPA”)

claim was proper because plaintiffs failed to allege facts sufficient to state a

plausible claim for relief. See 12 C.F.R. § 1024.36 (setting forth requirements

applicable to a servicer regarding requests for information); see also 12 U.S.C.

§ 2605(f)(1) (limiting recovery to “actual damages” for servicer violations under

RESPA).

      The district court did not abuse its discretion by dismissing plaintiffs’ first

amended complaint without leave to amend because amendment would have been

futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th

Cir. 2011) (setting forth standard of review and explaining that a district court may

dismiss without leave to amend when amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      DB Residential, LLC and Equity Now Solutions, Inc.’s request for judicial

notice is denied as unnecessary.

      AFFIRMED.




                                           3                                       20-55215